
	
		I
		112th CONGRESS
		1st Session
		H. R. 562
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2011
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Alaska Natural Gas Pipeline Act to improve
		  the Alaska pipeline construction training program, and for other
		  purposes.
	
	
		1.Alaska
			 pipeline construction training programSection 113 of the Alaska Natural Gas
			 Pipeline Act (15 U.S.C. 720k) is amended—
			(1)in subsection
			 (a)(1)(B), by striking support an Alaska gas pipeline training
			 program. and inserting “support—
				
					(i)an Alaska gas
				pipeline training program; and
					(ii)a program to
				train workers in the construction, operation, maintenance, and performance of
				all related environmental processes involving existing and future oil and gas
				infrastructure in
				Alaska.
					;
			(2)by striking
			 subsection (b) and inserting the following:
				
					(b)Requirements
				for grantsThe Secretary shall make a grant under subsection (a)
				only if the Governor of the State of Alaska requests the grant funds and
				certifies in writing to the Secretary that there is a need for the funds in
				order to ensure an adequately skilled, safe, and competent workforce—
						(1)to construct,
				operate, and maintain an Alaska natural gas pipeline system; or
						(2)to construct,
				operate, maintain, and perform all related environmental processes involving
				existing and future oil and gas infrastructure in
				Alaska.
						;
				and
			(3)in the second
			 sentence of subsection (c), by striking 15 percent and inserting
			 50 percent.
			
